Case: 21-40887     Document: 00516386731         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-40887                            July 8, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Matthew Sells,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 1:19-CR-139-1


   Before Clement, Southwick, and Higginson, Circuit Judges.
   Per Curiam:*
          Matthew Sells, federal prisoner # 28879-078, seeks to proceed in
   forma pauperis (IFP) on appeal from the denial of his motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40887      Document: 00516386731           Page: 2    Date Filed: 07/08/2022




                                     No. 21-40887


          To proceed IFP, the litigant must demonstrate both financial
   eligibility and a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982). Because Sells’s arguments are not frivolous and he
   qualifies financially, we GRANT his motion to proceed IFP. See 28 U.S.C.
   § 1915(a)(1); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). However,
   we dispense with further briefing because although his arguments are not
   frivolous, the record shows that there was no abuse of discretion. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          A district court may modify a defendant’s sentence, after considering
   the applicable 18 U.S.C. § 3553(a) factors, if “extraordinary and compelling
   reasons warrant such a reduction” and “a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A).     We review a district court’s decision denying
   compassionate release for an abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).
          While Sells asserts that he is at a heightened risk of severe illness from
   COVID-19 because he suffers from asthma, diabetes, and hypertension,
   these conditions, when coupled with the fact that his medical conditions are
   well managed with medication and monitoring, are not extraordinary and
   compelling reasons warranting a reduced sentence. See United States v.
   Rodriguez, 27 F.4th 1097, 1100-01 (5th Cir. 2022). Moreover, even if he
   demonstrated extraordinary and compelling reasons in support of a reduced
   sentence, the district court properly considered the relevant § 3553(a)
   factors. See Chambliss, 948 F.3d at 693.
          Based on the foregoing, we AFFIRM the district court’s decision
   denying the motion for compassionate release.




                                          2